UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4064


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DONALD BARNARD NEAL, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:10-cr-00192-H-1)


Submitted:   September 19, 2011         Decided:   September 27, 2011


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald Barnard Neal, Jr., pled guilty, pursuant to a

written     plea      agreement,         to     possession          of    a    firearm        by     a

convicted felon, 18 U.S.C. § 922(g) (2006).                              The district court

sentenced Neal to 120 months in prison.                         Neal now appeals.                  His

attorney      has     filed    a    brief        in    accordance             with    Anders        v.

California, 386 U.S. 738 (1967), raising one sentencing issue.

Neal was advised of his right to file a pro se supplemental

brief, but has not filed such a brief.                         The Government moves to

dismiss the appeal of the sentence on the basis of a waiver-of-

appellate-rights provision in Neal’s plea agreement.                                 We dismiss

in part and affirm in part.

            A    defendant         may    waive       the    right       to    appeal    if        the

waiver is knowing and intelligent.                     United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                          Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with   Fed.     R.     Crim.   P.        11,    the    waiver        is       both    valid        and

enforceable.          United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).         The question of whether a defendant validly waived

his right to appeal is a question of law that we review de novo.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

            After       reviewing        the     record,       we    conclude         that     Neal

knowingly       and    voluntarily            waived    the     right         to     appeal        his

                                                2
sentence, with the exception of a claim that his sentence was

above the advisory Guidelines range.               We note that the waiver

provision was set forth in a separate paragraph of the plea

agreement, which Neal signed.         Further, he was fully questioned

at   the   properly   conducted    Rule    11    hearing   about   the   waiver.

Accordingly, the waiver is valid.               Neal’s claim on appeal that

his base offense level was improperly calculated falls within

the scope of the waiver. *        We accordingly grant the Government’s

motion to dismiss Neal’s appeal of his sentence.

             With respect to Neal’s conviction, our review of the

transcript    of   the   plea   colloquy    convinces      us   that   the   court

complied with the mandates of Fed. R. Crim. P. 11 in accepting

Jones’ guilty plea.        The court advised and questioned Neal as

required by the Rule and determined that the plea was voluntary,

knowing, and supported by an independent factual basis.                        See

United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir.

1991).     We therefore affirm the conviction.

             In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                     We affirm


      *
       Neal’s total offense level was 29, and his criminal
history category was V, resulting in a Guidelines range of 140-
175 months. However, Neal was statutorily subject to a maximum
term of 120 months, see 18 U.S.C. § 924(a)(2) (2006), and his
Guidelines range was 120 months. See U.S. Sentencing Guidelines
Manual § 5G1.1(a) (2010).



                                      3
Neal’s conviction and dismiss his appeal of his sentence.                   This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy was served on the client.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                      4